Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2019 has been considered by the examiner.

Preliminary Amendment
The preliminary amendment filed on 02/18/2019 has been entered. Claims 1-14 and 16 are pending. Claims 3-4, 6, 8, 12 and 13 are amended. Claim 15 is cancelled. Claim 16 is new.

Claim Objections
Claim 14 is objected to because of the following informalities: In line 9 of the claim the word area is misspelled “are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites that the screens are controlled by the SOC control processor through a "non-wireless connection" and then recite that the non-wireless connection is "preferably a hardwired connection between the SOC control processor and each of said first and second screens". The use of the word "preferably" renders the claim indefinite because it cannot be determined whether the hard wired connection is part of the claimed invention. See MPEP § 2173.05(d).
Further, since claim 7 depends from claim 5, the claim inherits the deficiencies of claim 5.

Additionally, regarding claim 7, the claim recites “wherein the SOC control processor is configured with the Android™ operating system (OS)”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Android™ and, accordingly, the identification/description is indefinite.

Regarding claim 10, the claim recites “the SOC control processor configured with the Android™ operating system (OS)”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Android™ and, accordingly, the identification/description is indefinite.
Further, since claims 12-13, and 16 depend from claim 10, the claims inherit the deficiencies of claim 10.

Regarding claim 11, the claim recites “the SOC control processor configured with the Android™ operating system (OS)”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Android™ and, accordingly, the identification/description is indefinite.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elshafei et al. (U.S. Publication No. 2016/0023755 A1) hereinafter Elshafei in view of Ray et al. (U.S. Patent No. 10,452,064 B2) hereinafter Ray.

Regarding claim 1, Elshafei discloses:
a housing accommodating a control processor for executing software to wirelessly control functions [see Paragraph 0100 - discusses that there may be a wireless connection to send measured and calculated values using high speed ports from a control board/panel (see Figure 4 and 5 below - depicts housing for the control board/panel), and see Paragraph 0024 - discusses that the control panel sends instructions to the flight computer (see Paragraph 0048 - for UAV)];
see Figure 5 below - depicts a first screen 520]; and  
a second screen [see Figure 5 below - depicts a second screen 510];
wherein the first screen is arranged in a portrait orientation and the second screen is arranged in a landscape orientation with respect to the housing and wherein one or both screens are controlled by the control processor [see Figure 5 below - depicts the first screen 520 in a portrait mode, and the second screen is in a landscape mode 510, and see Paragraph 0093 – discusses the processor interacting with the screens].

    PNG
    media_image1.png
    312
    526
    media_image1.png
    Greyscale

Figure 4 of Elshafei

    PNG
    media_image2.png
    374
    470
    media_image2.png
    Greyscale

Figure 5 of Elshafei

However, Elshafei fails to disclose a housing accommodating a control processor for executing software to wirelessly control functions of a UAV.

Ray discloses a housing accommodating a control processor for executing software to wirelessly control functions of a UAV, as well as a first screen and a second screen [see Figure 1 below and see Column 4 lines 40-47 - discusses the contents of a ground station, including dual screens and a computing device (processor), all in one unit, and see Column 12 lines 1-19 - discusses the components of the ground station, including a processing unit].

    PNG
    media_image3.png
    501
    511
    media_image3.png
    Greyscale

Figure 1 of Ray

Ray suggests that there is a need for portable stations for controlling UAVs that are not overly complex [see Column 1 lines 49-55].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control station of Elshafei to be a portable remote control as taught by Ray in order to reduce complexity when controlling UAV(s) [Ray, see Column 1 lines 49-55]. Further, since it has been held that making an old device (Elshafei) portable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).

Regarding claim 2, Elshafei and Ray disclose the invention with respect to claim 1. Elshafei further discloses wherein the first screen is positioned below the second screen with see Figure 5 below - depicts the first screen 520 below the second screen 510].

    PNG
    media_image2.png
    374
    470
    media_image2.png
    Greyscale

Figure 5 of Elshafei

Regarding claim 3, Elshafei and Ray disclose the invention with respect to claim 1. Elshafei further discloses wherein the first screen and the second screen comprise a 'T' shaped screen arrangement [see Figure 5 below - depicts the screens in an arrangement of a T-shape].

    PNG
    media_image2.png
    374
    470
    media_image2.png
    Greyscale

Figure 5 of Elshafei

Regarding claim 6, Elshafei and Ray disclose the invention with respect to claim 1. Elshafei further discloses wherein the second screen is larger in size than the first screen [see Figure 5 below - depicts the second screen 510 is larger than the first screen 520].

    PNG
    media_image2.png
    374
    470
    media_image2.png
    Greyscale

Figure 5 of Elshafei

Regarding claim 8, Elshafei and Ray disclose the invention with respect to claim 1. Elshafei further discloses wherein the first screen is configured to display a flight control data and the second screen is configured to display a first person view of image data captured by a camera of the UAV [see Paragraph 0068 - discusses wherein one of a first screen or second screen can display GPS location, odometer, RPMs of rotors, angles of rotors, fuel consumption; and wherein the other screen can display a bottom camera view (first person view)].

Regarding claim 9, Elshafei and Ray disclose the invention with respect to claim 8. Elshafei further discloses wherein the flight control data comprises a flight control menu and the first screen is positioned between left and right flight control joysticks such that a user operating the joysticks with his thumbs can manually access the flight control menu with his thumbs [see Paragraph 0067 - discusses that the second screen can display settings to edit the flight, and see Figure 4 below - depicts an embodiment where a touchscreen (see Figure 5 - can be two screens) is between two joysticks (each positioned to left and right of the screen)].


    PNG
    media_image1.png
    312
    526
    media_image1.png
    Greyscale

Figure 4 of Elshafei

Claims 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elshafei in view of Ray further in view of Anthony et al. (Web Article: Sebastian Anthony, SoC vs. CPU – The battle for the future of computing, 04/19/2012, ExtremeTech, Entire Document (Year: 2012) https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing) hereinafter Anthony.

Regarding claim 4, Elshafei and Ray disclose the invention with respect to claim 1. 
However, the combination of Elshafei and Ray fails to disclose wherein the housing accommodates a system on chip (SOC) circuit including the control processor.
Anthony discloses a system on chip (SOC) circuit [see https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing].
Anthony teaches that a system on chip (SOC) circuit contains more functionality and processing power than a conventional processor and is only slightly larger and is cheaper than a conventional processor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Elshafei and Ray to include a SOC circuit as taught by Anthony in order to increase functionality and processing power of the control station [Anthony, see https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing].

Regarding claim 5, Elshafei, Anthony, and Ray disclose the invention with respect to claim 4. Ray further discloses wherein both screens are controlled directly by the processor through a non-wireless connection which is preferably a hard wired connection between the processor and each of said first and second screens [see Column 6 lines 27-33 - discusses a wired connection between the processor and the multiple display screens].
Ray suggests that there is a need for portable stations for controlling UAVs that are not overly complex [see Column 1 lines 49-55].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control station of Elshafei to be a portable remote control as taught by Ray in order to reduce complexity when controlling UAV(s) [Ray, see Column 1 lines 49-55].
Anthony further discloses a system on chip (SOC) circuit [see https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing].
Anthony teaches that a system on chip (SOC) circuit contains more functionality and processing power than a conventional processor and is only slightly larger and is cheaper than a conventional processor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Elshafei and Ray to include a SOC circuit as taught by Anthony in order to increase functionality and processing power of the control station [Anthony, see https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing].

Regarding claim 7, Elshafei, Anthony, and Ray disclose the invention with respect to claim 5. Ray further discloses wherein the processor is configured with the Android™ operating system (OS) [see Column 5 lines 40-52 - discusses the configuration for software programs and applications for UAV/ground station operation]. Anthony further discloses a system on chip (SOC) circuit [see https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing].
Ray suggests that there is a need for a universal portable mechanism to manage compatibility issues between various electronic components and software systems needed to operate, pilot, and manage UAVs, which is not overly complex and works with a multitude of different types of UAVs and which involves a short learning curve for users of the system [see Column 1 lines 49-55].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control station as taught by Elshafei to Ray in order to reduce complexity when controlling UAV(s) [Ray, see Column 1 lines 49-55].
Further, Anthony teaches that a system on chip (SOC) circuit contains more functionality and processing power than a conventional processor and is only slightly larger and is cheaper than a conventional processor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Elshafei and Ray to operate on a SOC circuit as taught by Anthony in order to increase functionality and processing power [Anthony, see https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Anthony.

Regarding claim 10, Ray discloses: 
a housing accommodating a control processor for executing software to wirelessly control functions of a UAV; 
a first screen [see Figure 1 below – screen 14]; and 
a second screen [see Figure 1 below – screen 14]; 
wherein both screens are controlled directly by the control processor configured with the Android™ operating system (OS) to display two or more applications synchronously [see Column 5 lines 40-52 - discusses the configuration for software programs and applications for UAV/ground station operation, see Figure 1 below and see Column 4 lines 40-47 - discusses the contents of a ground station, including dual screens and a computing device (processor), all in one unit, and see Column 12 lines 1-19 - discusses the components of the ground station, including a processing unit, and see Column 9 lines 3-5 – discusses displaying the output of the PC on one of the display screens while the other is in use, see Column 6 lines 30-40 – discusses that video signals from UAV can be displayed on one of the screens].


    PNG
    media_image3.png
    501
    511
    media_image3.png
    Greyscale

Figure 1 of Ray

However, Ray fails to disclose wherein the housing accommodates a system on chip (SOC) circuit including the control processor.
Anthony discloses a system on chip (SOC) circuit [see https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing].
Anthony teaches that a system on chip (SOC) circuit contains more functionality and processing power than a conventional processor and is only slightly larger and is cheaper than a conventional processor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Ray to include a SOC circuit as taught by Anthony in order to increase functionality and processing power of the control station [Anthony, see https://www.extremetech.com/computing/126235-soc-vs-cpu-the-battle-for-the-future-of-computing].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Anthony further in view of Fox et al. (U.S. Publication No. 2014/0173249 A1) hereinafter Fox.

Regarding claim 11, Ray and Anthony disclose the invention with respect to claim 10. 
However, the combination of Ray and Anthony fails to disclose wherein the SOC circuit is provided with a first video processing chip to process an incoming HDMI signal to a CSI signal for input to the SOC control processor configured with the Android™ operating system (OS) and a second video processing chip for processing a HDMI signal output by the SOC control processor to a DSI signal.

Fox discloses wherein a SOC circuit is provided with a first video processing chip to process an incoming HDMI signal to a CSI signal for input to the SOC control processor configured with an Android™ operating system (OS) [see Figure 4 below - depicts an HDMI signal being processed (sub processor) to a CSI signal into the SOC 402] and a second video processing chip for processing a HDMI signal output by the SOC control processor to a DSI signal [a second processing system 404 processing the HDMI signal (output by the SOC 402) to a DSI signal].

    PNG
    media_image4.png
    553
    686
    media_image4.png
    Greyscale

Figure 4 of Fox

Fox teaches that by solely relying on an SOC processor for content processing is limiting because SOC processors lack a CPU [see Paragraph 0003]. Fox further suggests using an external processor (404) to remedy the limitations of the SOC [see Paragraph 0004]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ray and Anthony to include an application processor for DSI and CSI signal converting from HDMI signals as taught by Fox in order to improve content processing [Fox, see Paragraphs 0003-0004].

Claim 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Anthony further in view of Zhong et al. (U.S. Publication No. 2014/0173249 A1) hereinafter Zhong.

Regarding claim 12, Ray and Anthony disclose the invention with respect to claim 10. 
However, the combination of Ray and Anthony fails to disclose wherein the first screen is an interactive first screen configured to display a photograph editing menu and the second screen is configured to display a photograph to be edited in response to user input received at the first screen.
	Zhong discloses wherein a first screen is an interactive first screen configured to display a photograph editing menu and a second screen is configured to display a photograph to be edited in response to user input received at the first screen [see Figure 1C below - depicts an image editing menu 1023 on a first screen portion and an image to be edited on second screen portion in response to the image settings input on the first screen portion].

    PNG
    media_image5.png
    368
    499
    media_image5.png
    Greyscale

Figure 1C of Fox

Zhong suggests that aerial imagery can be a challenge for UAVs, and that there is a need to control and precisely adjust parameters of the camera to overcome the challenge [see Column 1 lines 42-62].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ray and Anthony to include a first screen having a photograph editing menu and a second screen configured to display a photograph to be edited as taught by Zhong in order to control and precisely adjust parameters of a UAV camera [Zhong, see Column 1 lines 42-62].

Regarding claim 16, Ray and Anthony disclose the invention with respect to claim 10. 
However, the combination of Ray and Anthony fails to disclose wherein the first screen is an interactive screen configured to display a map of a selected area and the second screen is configured to simultaneously display a zoomed out map of the same area but including surrounding areas and wherein, in response to user inputs at the first screen, the selected map area can be manipulated to thereby select a map area for downloading to the ground station.

Zhong discloses wherein a first screen is an interactive screen [see Column 2 lines 14-20 – discusses that a screen has an interactive interface] configured to display a map of a selected area and a second screen is configured to simultaneously display a zoomed out map of the same area but including surrounding areas [see Figure 1C below - depicts a map of a selected area (where a camera is pointed from a UAV) on a first screen portion and a zoomed out map on a second screen portion (bottom right)], and 

    PNG
    media_image5.png
    368
    499
    media_image5.png
    Greyscale

Figure 1C of Fox

wherein, in response to user inputs at the first screen, the selected map area can be manipulated to thereby select a map area for downloading to the ground station [see Figures 2A-2B below - discusses a remote station acquiring a target image area from the UAV, the image being from the first screen of Figure 1C, and the image can be edited].

    PNG
    media_image6.png
    571
    537
    media_image6.png
    Greyscale

Figures 2A-2B of Fox

Zhong suggests that aerial imagery can be a challenge for UAVs, and that there is a need to control and precisely adjust parameters of the camera to overcome the challenge [see Column 1 lines 42-62].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ray and Anthony to include an interactive first screen having a map area and a second screen configured to display a zoomed out map area and to select a target image/map area to be Zhong in order to control and precisely adjust parameters of a UAV camera [Zhong, see Column 1 lines 42-62].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Anthony further in view Elshafei.

Regarding claim 13, Ray and Anthony disclose the invention with respect to claim 10. 
However, the combination of Ray and Anthony fails to disclose wherein the control processor is configured to display alert signals simultaneously on both the first screen and the second screen.
Elshafei discloses wherein the control processor is configured to display alert signals simultaneously on both the first screen and the second screen [see Paragraph 0069 - discusses the screens can display alert messages].
Elshafei teaches that the warning/alarm can display faults (to operator) relating to components of the aerial vehicle [see Paragraph 0069].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ray and Anthony to include a display alert messages as taught by Elshafei in order to warn the operator of faults relating to components of the aerial vehicle [Elshafei, see Paragraph 0069]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Zhong.

Regarding claim 14, Ray discloses:
a housing accommodating a control processor for executing software to wirelessly control functions of a UAV [see Figure 1 below and see Column 4 lines 40-47 - discusses the contents of a ground station, including dual screens and a computing device (processor), all in one unit, and see Column 12 lines 1-19 - discusses the components of the ground station, including a processing unit]; 
a first screen [see Figure 1 below – screen 14]; and 
a second screen [see Figure 1 below – screen 14].


    PNG
    media_image3.png
    501
    511
    media_image3.png
    Greyscale

Figure 1 of Ray

However, Ray fails to disclose wherein the first screen is interactive and the first screen is configured to display a map of a selected area and the second screen is configured to simultaneously display a zoomed out map of the same area but including surrounding areas, and wherein, in response to user inputs received at the first screen, the selected map area can be manipulated to thereby select a map are for downloading to the ground station.

Zhong discloses wherein a first screen is an interactive screen [see Column 2 lines 14-20 – discusses that a screen has an interactive interface] configured to display a map of a selected area and a second screen is configured to simultaneously display a zoomed out map of the same area but including surrounding areas [see Figure 1C below - depicts a map of a selected area (where a camera is pointed from a UAV) on a first screen portion and a zoomed out map on a second screen portion (bottom right)], and 

    PNG
    media_image5.png
    368
    499
    media_image5.png
    Greyscale

Figure 1C of Fox

wherein, in response to user inputs at the first screen, the selected map area can be manipulated to thereby select a map area for downloading to the ground station [see Figures 2A-2B below - discusses a remote station acquiring a target image area from the UAV, the image being from the first screen of Figure 1C, and the image can be edited].

    PNG
    media_image6.png
    571
    537
    media_image6.png
    Greyscale

Figures 2A-2B of Fox

Zhong suggests that aerial imagery can be a challenge for UAVs, and that there is a need to control and precisely adjust parameters of the camera to overcome the challenge [see Column 1 lines 42-62].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ray to include an interactive first screen having a map area and a second screen configured to display a zoomed out map area and to select a target image/map area to be manipulated as taught by Zhong in order to control and precisely adjust parameters of a UAV camera [Zhong, see Column 1 lines 42-62].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,067,980. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the instant application have the same embodiments (bolded limitations) as claim 1 of the ‘980 patent, but claim 1 of the 980’ patent is narrower in scope.

For example, claim 1 of the 980’ patent recites:
1. A ground station for an unmanned aerial vehicle (UAV) comprising: a housing for accommodating a system on chip (SOC) circuit including a control processor for executing software to wirelessly control functions of a UAV; a first screen and a second screen, wherein both screens are controlled directly by the SOC control processor;
wherein the second screen is arranged in a landscape orientation relative to a normal viewing direction and the first screen is arranged in a portrait orientation relative to a normal viewing direction, with the second screen is arranged above the first screen.
an image signal processing module for converting said received HD image signal to a mobile industry processor interface (MIPI) signal; and 
a processor for outputting said MIPI signal to one or both of the first screen and the second screen over a non-wireless, hardware connection to thereby display at least a first 

Claims 1-4 of the instant application recite:
1. A ground station for an unmanned aerial vehicle (UAV) comprising: a housing accommodating a control processor for executing software to wirelessly control functions of a UAV; 
a first screen; and a second screen; 
wherein the first screen is arranged in a portrait orientation and the second screen is arranged in a landscape orientation with respect to the housing and wherein one or both screens are controlled by the control processor.
2. The ground station according to claim 1, wherein the first screen is positioned below the second screen with respect to the housing when viewed from a normal viewing direction
3. The ground station according to claim 1, wherein the first screen and the second screen comprise a 'T' shaped screen arrangement.
4. The ground station according to claim 1, wherein the housing accommodates a system on chip (SOC) circuit including the control processor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665